BBICKELL, 0. J.
The decree may, so far as it entitles the appellee to priority of payment, over the mortgage to Mrs. John, depart from the agreement of the parties, and if she was complaining the error would perhaps compel a reversal. But she did not join in the appeal, nor in the assignment of errors. The mortgagors are the only parties appellant, and they are bound for the payment of the debt to the appellee, and the mortgage debt to Mrs. John, and have no interest in the matter of priority of right to chafge the lands. In any event, as to them, the lands are subject to the payment of both debts, and they are not injured, and can not be, by according priority to either debt. A party is not allowed to obtain a reversal because of errors not injurious to him. The decree is affirmed as to the appellants.